SUMMARY ORDER
On consideration whereof, it is hereby ORDERED, ADJUDGED, and DECREED that the sentence of the district court be and it hereby is AFFIRMED.
Defendant-appellant Jorge Perez Morales appeals from a final judgment of the United States District Court for the Southern District of New York (Casey, J.) sentencing him to a term of imprisonment of 57 months. We assume the parties’ familiarity with the facts, the proceedings below, and the specification of issues on appeal.
We review sentences imposed after United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), for reasonableness. United States v. Mejia, 461 F.3d 158, 162 (2d Cir.2006). Reasonableness review “involves consideration not only of the sentence itself, but also of the procedures employed in arriving at the sentence.” United States v. Fernandez, 443 F.3d 19, 26 (2d Cir.2006).
*421Morales’s sole argument on appeal is that the district court erred by concluding that disparities in sentences caused by the existence of fast-track programs in other judicial districts are not considered unwarranted disparities within the meaning of 18 U.S.C. § 3553(a)(6). As Morales recognizes, this argument is squarely foreclosed by our decision in United States v. Mejia, where we held that “a district court’s refusal to adjust a sentence to compensate for the absence of a fast-track program does not make a sentence unreasonable.” 461 F.3d at 164. Morales acknowledges that he raises the issue here merely to preserve it for review by the Supreme Court.
Because Morales has presented no other argument that the sentence imposed was either substantively or procedurally unreasonable, the sentence of the district court is AFFIRMED.